—Judgment, Supreme Court, New York County (Frederic Berman, J.), rendered August 29, 1996, convicting defendant, upon his plea of guilty, of criminal sale of a controlled substance in the fifth degree, and sentencing him, as a second felony offender, to a term of 2V2 to 5 years, unanimously affirmed.
After suitable inquiry, the court properly denied defendant’s motion to withdraw his guilty plea (see, People v Fiumefreddo, 82 NY2d 536). The record, including defendant’s thorough plea allocution, establishes the voluntariness of the plea, and defendant’s assertion that such voluntariness was impaired by mental illness and medication is unsupported by any evidence. Concur—Rosenberger, J. P., Ellerin, Wallach, Lerner and Andrias, JJ.